o>ai3/a-oj/az
                                                        T^omMjots

     CouftT «: CfltolKiflLATRaLS         llJfc-fo3,3<g-Oi
                                         (jutt Co3,a/cQ -€£
X"
                                        factor Kb. & ^ M
                                        MiLPnxrAb.%S3>ahR
       CusEJi:



 BgcAu&g XW LOST 7fe ftmwk OMMYe^fjgiyu^Cga^/^-o/
 AMD UytL-(n<9t3itQ~oa soaxj) Vbo Rjq^^JOer fte"fluci^b^ ouBqIh-
     CDF EinTd- f^/ftetn ftS [jl»bl^.


                                               Sf.MfleflSL^
                                               A.



                                               dl/yw^2i




         U
                                               RECHVED1N
 ggfafr
 Lpo^^y; /x- 7.sgsv                                 ^Jt-O^fr

                                               Abe^Acoste,